Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “an image sensor comprising: a first image sensor… a second image sensor”, in the first three lines of the claim. However, it is unclear as to how “an image sensor” further includes two different image sensors? Furthermore, the specification appears to teach a dual camera module that includes first and second camera modules that respectively include a first and second image sensor (Paragraph 0014-0018, 0076 of the publication to the instant application). 
It appears that the “image sensor” recited in the preamble of claim 1 refers to a dual camera module that has a first and second image sensor. If so, it is recommended that where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “image sensor” in claims 1-8 is used by the claim to mean “a camera/dual camera module,” while the accepted meaning is “image sensor.” The term is indefinite because the specification does not clearly redefine the term.

Regarding dependent claims 2-8, the claims depend either directly or indirectly from claim 1, and thus inherit all the limitations of independent claim 1. Based
on their dependence and the foregoing rejection to claim 1, claims 2-8 are also
rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.) Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Moriya (US Pub No.: 2019/0191080A1).

In regard to Claim 1, Moriya discloses an image sensor (Imaging apparatus 10 that senses an image using an imaging module 11 (imaging sensor), Abstract; Paragraphs 0043-0045, 0055-0060; Figures 1B-3) comprising: 
a first image sensor configured to sense a first image of a subject (First imaging unit 111a has an imaging sensor that captures an image of a subject, Paragraphs 0005, 0045-0046; Figures 1B-3); and 
a second image sensor configured to sense a second image of the subject (A second imaging unit 111b captures a second image of the subject and also has an image sensor, Paragraphs 0005, 00045-046; Figures 1B-3), 
wherein each of the first and second images comprises a spectral image different from each other (The first imaging unit and the second imaging unit may have different focal lengths and spectral sensitivities, Paragraph 0012), 
one of the first and second images comprises an image that is used to obtain a correction value (correction parameter) applied to correction of the other of the first and second images (Selectively obtain one of the first captured image or the second captured image to be output as an output image based on a magnification characteristic of the output image; based on the first captured image being replaced with the second captured image as the output image, correct image information of the second captured image based on first output image information of the first captured image and second output image information of the second captured image; and output the output image according to a correction to the second captured image based on the corrected image information of the second captured image, Paragraphs 0005-0006, 0047-0051; Claims 1-2, 7-11), and 
the first and second image sensors are included in a same device (The first and second imaging units 111a and 111b are part of the imaging apparatus 10, Figure 1B-1C; Paragraphs 0055-0060).


Regarding Claim 2, Moriya discloses the image sensor of claim 1, wherein one of the first and second images comprises an RGB image obtained by using red light, green light, and blue light as a main light, or an image obtained by using infrared light together with red light, green light, and blue light as the main light (The color signals obtained from an imaging device include an RGB (red, green,blue) color signal, Paragraphs 0087-0089).

With regard to Claim 8, Moriya teaches of an electronic apparatus comprising the image sensor of claim 1 (See imaging apparatus 10 that includes the imaging module 11, Paragraphs 0056-0058).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.) Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya (US Pub No.: 2019/0191080A1) as applied to claim 1-2 above, and further in view of Pau (US Pub No.: 2018/0100731A1).

Regarding Claim 3, Moriya does not explicitly disclose he image sensor of claim 2, wherein the main light further includes ultraviolet light. Pau teaches of an imager where the main light further includes ultraviolet light, (Pau teaches of an imager that utilizes a division of focal plane polarization and color camera to measure motion, depth and orientation of objects in a scene in real-time. In various examples, structured light, polarization-controlled discrete reflectors, and/or spatially varying discrete light sources are used to provide light of controlled polarization and color from an object in a scene to a camera. The camera utilizes a pixelated optical filter with a pattern of varying polarization filters across the pixel array, and optionally an integrated color filter pattern. Light measurements are processed to determine polarization state of light received from the object, whence orientation, position, and/or other properties of the object are determined, Abstract and Figure 2 of Pau. 
Pau teaches of a depth imager 200 according to the disclosed technologies, consisting of two color and polarization cameras 201 and 203, a structured illuminator 202 and controlling electronics 204. Light rays 205 are emitted from the illuminator 202 and are reflected from an object 206 and are detected by the two camera 201 and 203 at different perspectives, Figure 2 and Paragraph 0054 of Pau. The main light can include ultraviolet light, Paragraphs 0056, 0066-0067, 0107 of Pau. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Moriya to include ultraviolet light as part of the main light as taught by Pau, because using light not visible to the human eye is useful in hyperspectral imaging that provides access to features with UV/ultraviolet vision while providing insights into fields such as animal vision and plant biology). 

In regard to Claim 4, Moriya does not explicitly disclose the image sensor of claim 1, wherein one of the first and second image sensors comprises a plurality of pixels, and each pixel of the plurality of pixels comprises four different sub-pixels. Pau teaches of first and second image sensors comprising of a plurality of pixels, and each pixel of the plurality of pixels comprises four different sub-pixels, (Pau teaches of an imager that utilizes a division of focal plane polarization and color camera to measure motion, depth and orientation of objects in a scene in real-time. In various examples, structured light, polarization-controlled discrete reflectors, and/or spatially varying discrete light sources are used to provide light of controlled polarization and color from an object in a scene to a camera. The camera utilizes a pixelated optical filter with a pattern of varying polarization filters across the pixel array, and optionally an integrated color filter pattern. Light measurements are processed to determine polarization state of light received from the object, whence orientation, position, and/or other properties of the object are determined, Abstract and Figure 2 of Pau. 
Pau teaches of a depth imager 200 according to the disclosed technologies, consisting of two color and polarization cameras 201 and 203, a structured illuminator 202 and controlling electronics 204. Light rays 205 are emitted from the illuminator 202 and are reflected from an object 206 and are detected by the two cameras 201 and 203 at different perspectives, Figure 2 and Paragraph 0054 of Pau. Cameras 201 and 203 are first and second imagers, Paragraphs 0053-0054 of Pau. The cameras have a focal plane imaging sensor array such as a polarization sensitive focal plane array, Paragraphs 0053-0054 of Pau. Pau teaches that the first and second cameras each have a plurality of pixels (A division of focal plane camera utilizes different micro-optical filter on each pixel or subpixel of a focal plane array to detect light of different color and polarization, as shown in FIG. 4), Figure 4 and Paragraphs 0058-0060 of Pau. Each pixel of the plurality of pixels comprises four different sub-pixels, Paragraph 0066-00070 and Figures 5A-5C of Pau. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Moriya to have first and second image sensors comprise of a plurality of pixels, and each pixel of the plurality of pixels comprises four different sub-pixels as taught by Pau, because it is useful in analyzing the pixels at a micro level by having the pixels divided into smaller units to help improve imaging accuracy). 

With regard to Claim 5, Moriya does not explicitly disclose the image sensor of claim 1, wherein one of the first and second image sensors comprises a plurality of pixels, and each pixel of the plurality of pixels comprises six sub-pixels. Pau teaches of first and second image sensors comprising of a plurality of pixels, and each pixel of the plurality of pixels comprises six sub-pixels, (Pau teaches of an imager that utilizes a division of focal plane polarization and color camera to measure motion, depth and orientation of objects in a scene in real-time. In various examples, structured light, polarization-controlled discrete reflectors, and/or spatially varying discrete light sources are used to provide light of controlled polarization and color from an object in a scene to a camera. The camera utilizes a pixelated optical filter with a pattern of varying polarization filters across the pixel array, and optionally an integrated color filter pattern. Light measurements are processed to determine polarization state of light received from the object, whence orientation, position, and/or other properties of the object are determined, Abstract and Figure 2 of Pau. 
Pau teaches of a depth imager 200 according to the disclosed technologies, consisting of two color and polarization cameras 201 and 203, a structured illuminator 202 and controlling electronics 204. Light rays 205 are emitted from the illuminator 202 and are reflected from an object 206 and are detected by the two cameras 201 and 203 at different perspectives, Figure 2 and Paragraph 0054 of Pau. Cameras 201 and 203 are first and second imagers, Paragraphs 0053-0054 of Pau. The cameras have a focal plane imaging sensor array such as a polarization sensitive focal plane array, Paragraphs 0053-0054 of Pau. Pau teaches that the first and second cameras each have a plurality of pixels (A division of focal plane camera utilizes different micro-optical filter on each pixel or subpixel of a focal plane array to detect light of different color and polarization, as shown in FIG. 4), Figure 4 and Paragraphs 0058-0060 of Pau. Each pixel of the plurality of pixels comprises six sub-pixels, Paragraphs 0066-0070, 0101 and Figures 5A-5C of Pau. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Moriya to have first and second image sensors comprise of a plurality of pixels, and each pixel of the plurality of pixels comprises six sub-pixels as taught by Pau, because it is useful in analyzing the pixels at a micro level by having the pixels divided into smaller units to help improve imaging accuracy). 

Regarding Claim 6, Moriya and Pau disclose the image sensor of claim 5, wherein five sub-pixels of the six sub-pixels are different from each other (Each subpixel has its own respective polarization filter and is different from each other, Paragraphs 0066-0070, 0101 of Pau. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Moriya to have the six sub-pixels be different from each other as taught by Pau, because this helps further divide the pixel into smaller units to help improve the imaging accuracy).




6.) Allowable Subject Matter
Claims 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712728597. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697